UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JOHN LOUIS TURNER, ) CASE NO. 1:17-CV-1070
)
Petitioner, )
) JUDGE DONALD C. NUGENT
vs. )
) MAGISTRATE JUDGE
) TI-IOMAS M. PARKER
CLARK SCOTT, )
) MEMORANDUM OPINION
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Thomas M. Parker. The Report and Recommendation (ECF #34), submitted on February 19,
2019, is hereby ADOPTED by this Coult. As such, Petitioner’s 28 U.S.C. § 2254 habeas corpus
petition (ECF # l) is DENIED.

Procedural and Factual Background

This case arises from Petitioner’s conviction in Lake County, Ohio Court of Common Pleas
for seven counts of theft and one count of witness intimidation (ECF #34 at l).

Petitioner filed over 90 pro se pretrial motions, including two motions to represent himself.
(Id.). At a hearing on December 22, 2014, the state trial court found that Petitioner knowingly,
voluntarily, and intelligently waived his right to counsel, granted his motion to represent himself,
and appointed standby counsel. (Id. at 3). Petitioner also filed six pro se motions to dismiss the
charges against him based on the Double Jeopardy clause of the Fifth and Fourteenth Amendments,
as well as three pro se motions to suppress evidence obtained through the GPS monitoring device

the Adult Parole Authority placed on him after his arrest in December 2013. (Id.). Additionally,

Petitioner filed numerous motions for exculpatory evidence and Brady material. (Id. at 4).

A jury found Petitioner guilty of seven counts of theft and one count of Witness intimidation
(Id. ). On October 5, 2015, the state court sentenced Petitioner to an aggregate prison sentence of 120
months. (Id. at 5). Petitioner filed several post-conviction motions, including a motion for acquittal,
a petition for post-conviction relief, and a motion for a new trial. (Id. at 8). On October 14, 2015, the
state court denied Petitioner’s motions for acquittal and new trial and dismissed his petition for post-
conviction relief. (Id.).

Petitioner subsequently perfected an appeal within the state court system, and his conviction
Was affirmed on June 30, 2016. (Id. at 5-6). The Suprcme Court of Ohio declined jurisdiction over
Petitioner’s appeal on April 19, 2017. (Id. at 7-8). Prior to the Ohio Suprcme Court’s declination of
jurisdiction of` the direct appeal, Petitioner filed a pro se motion to certify a conflict on the issue of
whether “no written sign waiver in open court violates Crim. R. 44(C).” (Id. at 9). The court of
appeals overruled Petitioner’s motion because the Ohio Suprcme Court had resolved the alleged
conflict in State v. Martin, 103 Ohio St. 3d 385, 392-394 (2004). (Id.).

On May 22, 2017, Petitioner, pro se, filed the instant petition for habeas relief`. (ECF #1).
Petitioner alleges five grounds of relief: (l) by using GPS evidence, the prosecution forced Petitioner
to testify against himself; (2) the trial court did not fully comply with Crim. R. 44(C)’s requirement
for a written and signed waiver; (3) the prosecution committed discovery violations by suppressing
photographic evidence of the vehicles in question; (4) his criminal prosecution violated his Fifth and
Fourteenth Amendment right against double jeopardy; and (5) there was no valid international
maritime contract. Respondent filed his Retum of Writ on October 25, 2017. (ECF #19). Petitioner

filed a Traverse on May 11, 2018. (ECF # 26).

Pursuant to 28 U.S.C. § 636 and Local Rule 72.2, this matter was referred to Magistrate
Judge Thomas M. Parker for the preparation of a report and recommendation Magistrate Judge
Parker issued his Report and Recommendation on February 19, 2019, recommending that
Petitioner’s Writ of Habeas Corpus be dismissed as either procedurally defaulted, noncognizable,
or as lacking merit. (ECF # 34 at 31-32). Objections to the Report and Recommendation were to be
filed Within 14 days of service. Petitioner filed his Objections to the Magistrate’s Report and
Recommendation on February 28, 2019. (ECF #36). This matter is now ripe for review.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable district court standard of review for a magistrate’ s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED. R. CIV.
P. 72(b) provides this standard of review. lt states, in pertinent part, the following:

The district judge to whom the case is assigned shall make a de novo determination

upon the record, or after additional evidence, of any portion of the magistrate judge’s

disposition to which specific written objection has been made in accordance with this

rule. The district judge may accept, reject, or modify the recommended decision,

receive further evidence, or recommit the matter to the magistrate judge with

instructions.
However, “when no timely objection is filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require district

court review of magistrate judge’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

As Petitioner has filed an Obj ection, this Court reviews the Report and Recommendation de novo.
Discussion

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein Petitioner’ s objections to the Report and Recommendation were seemingly
two-fold. First, it seems as if Petitioner is arguing that his claims were not procedurally defaulted
due to his attempt to file a habeas petition with the 1 1th District Court of Appeals in Ohio. However,
Petitioner’s claims, as stated in Magistrate Judge Parker’s Report and Recommendation, are
procedurally defaulted due to the fact that Petitioner failed to fairly raise each of these claims before
the state courts while state remedies were available. Furthermore, in addition to being procedurally
defaulted, Magistrate Judge Parker found that Petitioner’s claims lack merit and/or are
noncognizable federal issue. This Court agrees with the Report and Recommendation in this regard.

Second, Petitioner repeats his argument that a Crim. R. 44(C) violation is reversible error
rather than harmless error as the 11‘h District held upon his direct appeal. As stated in Magistrate
Judge Parker’s Report and Recommendation, this argument is procedurally defaulted,
noncongnizable, and fails on its merits, and this Court agrees.

The Court finds that Magistrate Judge Parkers’ s Report and Recommendation to be thorough,
well-written, well-supported, and correct. After a de novo review of the record and Petitioner’s
Obj ection, the Court ADOPTS the Report and Recommendation of Magistrate Judge Parker. (ECF
# 34). Petitioner’s 28 U.S.C. § 2254 habeas corpus petition (ECF # 1) is DENIED.

Certificate of Appealability
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of`

appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,

as follows:

(c)(l) Unless a circuit justice or judge issues a certificate of appealability, an appeal
may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention complained
of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the applicant
has made a substantial showing of the denial of a constitutional right.

(3) The certificate of appealability under paragraph (1) shall indicate which specific
issue or issues satisfy the showing required by paragraph (2).

In order to make “substantial showing” of the denial of a constitutional right, as required
under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issues
presented were ‘adequate to deserve encouragement to proceed further.”’ Slack v. McDaniel, 529
U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).)

Where a district court has rejected the constitutional claims on the merits, the petitioner must
demonstrate only that reasonable jurists would find the district court's assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been denied
on a procedural ground without reaching the underlying constitutional claims, the court must find
that the petitioner has demonstrated that reasonable jurists could debate whether the petition states
a valid claim of the denial of a constitutional right and that reasonable jurists could debate whether
the district court was correct in its procedural ruling. Id. “Where a plain procedural bar is present and

the district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

either that the district court erred in dismissing the petition or that the petitioner should be allowed
to proceed further.” Id.

For the reasons thoroughly discussed in the Magistrate Judge’ s Report and Recommendation,
a reasonable jurist could not conclude that this Court’s assessment of Petitioner’s claim is debatable

or wrong. Accordingly, the Court declines to issue a certificate of appealability.

warn

DONALD c. NUGENT
United States District Ju ge

IT IS SO ORDERED.

DATED: Yl\W¢\ Zl; l)-0 li

